OPTION AGREEMENT

GOLD KING, MAYFLOWER AND MOGUL PROPERTIES

THIS AGREEMENT made the 17th day of June, 2007

BETWEEN:

SAN JUAN CORP., a company incorporated under the laws of Colorado and having an
office at 645 Water Street, Silver Plume, Colorado, U.S.A. 80476

(“San Juan”)

TODD C. HENNIS, a private individual, resident at 414 Butte Parkway, Golden,
Colorado 80403

(“Hennis”)

(San Juan and Hennis hereinafter referred to collectively as the “Optionors”)

AND:

GARPA RESOURCES, INC., a company incorporated under the laws of Nevada and
having an office at 620-650 West Georgia Street, Vancouver, British Columbia,
Canada

(“Optionee”)

WHEREAS:

A.

The Optionors are the recorded and beneficial owners of the right, title and
interest in and to the properties located in the San Juan County, Colorado,
which are more particularly described in Schedule A attached hereto and forming
part hereof;

B.

The parties wish to enter into an agreement granting to Optionee the exclusive
right and option to acquire an eighty percent (80%) undivided right, title and
interest in and to the Properties (as defined herein) on the terms and
conditions set forth in this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that, for good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree as follows:

1.

INTERPRETATION

1.1

In this Agreement:

 

(a)

“business day” means any day, other than a Saturday, Sunday or any other day on
which the principal chartered banks located in the city of Denver, Colorado are
not open for business during normal banking hours;

 

(b)

“dollars” means legal currency of the United States of America;

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

(c)

“Effective Date” means the date that all parties have signed this Agreement;

 

(d)

“Environmental Claims” means any and all administrative, regulatory, or judicial
actions, suits, demands, claims, liens, notices of non-compliance or violation,
investigations, or proceedings relating in any way to any Environmental Law or
any permit issued under any Environmental Law, including, without limitation:

 

(i)

any and all claims by government or regulatory authorities for enforcement,
clean-up, removal, response, remedial, or other actions or damages under any
applicable Environmental Law; and

 

(ii)

any and all claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation, or injunctive or other relief
resulting from hazardous materials, including any release of those claims, or
arising from alleged injury or threat of injury to human health or safety
(arising from environmental matters) or the environment;

 

(e)

“Environmental Laws” means all requirements of the common law, civil code, or of
environmental, health, or safety statutes of any agency, board, or governmental
authority including, but not limited to, those relating to (i) noise, (ii)
pollution or protection of the air, surface water, ground water, or land, (iii)
solid, gaseous, or liquid waste generation, handling, treatment, storage,
disposal, or transportation, (iv) exposure to hazardous or toxic substances, or
(v) the closure, decommissioning, dismantling, or abandonment of any facilities,
mines, or workings and the reclamation or restoration of lands;

 

(f)

“Expenditures” includes all expenditures and costs made or incurred by Optionee
or its affiliates or permitted assigns relating directly or indirectly to the
Properties, including without limitation all expenditures and costs made or
incurred: in doing geophysical, geochemical, land, airborne, environmental
and/or geological examinations, assessments, assays, audits and/or surveys; in
line cutting, mapping, trenching and staking; in searching for, digging,
trucking, sampling, working, developing, mining and/or extracting ores, minerals
and metals; in doing diamond and other drilling; all costs related to the Mill
including without limitation the purchase, upgrade, modification and operation
of the Mill; in construction of access roads and other facilities on or for the
benefit of the Properties or any part thereof; in transporting personnel,
supplies, mining, machinery, tools, appliances or equipment in, to or from the
Properties or any part thereof; in paying reasonable wages and salaries
(including “fringe benefits”) of personnel directly engaged in performing work
on or with respect to the Properties; in payment of assessments or contributions
under applicable employment legislation relating to workers’ compensation,
unemployment insurance and other applicable legislation or ordinances relating
to such personnel; in supplying food, lodging and other reasonable needs for
such personnel; in obtaining and maintaining any insurance; in the management of
and accounting for work and providing supervisory, legal, accounting, consulting
and other contract or professional services or facilities relating to work
performed or to be performed hereunder; in paying any taxes, fees, charges,
payments or rentals (including payments made in lieu of assessment work) or
otherwise incurred to transfer the Properties or any part thereof or interest
therein pursuant to this Agreement and to keep the Properties or any part
thereof in good standing; in acquiring access and surface rights to the
Properties and any costs required to be paid relating to the Royalties or any
royalties pursuant to section 2.5(a); in carrying out any negotiations and
preparing, settling and executing any agreements or other documents relating to
environmental or indigenous peoples’ claims, requirements or matters relating to
the Properties; in carrying

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

out any requirements or prerequisites in order to obtain and obtaining all
necessary or appropriate approvals, permits, consents or permissions relating to
the carrying out of work, including, without limitation, environmental permits,
approvals or consents; in carrying out reclamation or remediation; in improving,
protecting, or perfecting title in the Properties or any part thereof, in
carrying out mineral, soil, water, air or other testing; in preparing
engineering, geological, or environmental studies and/or reports and test work
related thereto; and in preparing one or more feasibility studies including any
work or reports preliminary or supplementary thereto;

 

(g)

“Mill” means the Pride of the West Mill located in Howardsville, Colorado,
including any upgrades, modifications, ancillary facilities, buildings,
machinery, parts and supplies required to process and otherwise upgrade gold
bearing ores and tailings;

 

(h)

“Operator” means the operator appointed pursuant to article 5 of this Agreement;

 

(i)

“Option” means the option granted by Optionors to Optionee pursuant to section
3.1 of this Agreement;

 

(j)

“Program” means any program to carry out work and incur Expenditures on the
Properties or any of them and includes, as the context requires:

 

(i)

documents that specify in reasonable detail an outline of any and all research,
prospecting, and exploration and development work proposed to be carried out
during the Program, the estimated Expenditures to be incurred in carrying out
the work, and the area of the Properties on which the work is to be undertaken,
and

 

(ii)

the preparation of any feasibility report,

and includes any amendments to a Program which may be proposed by the Operator;

 

(k)

“Properties” means those mining claims described in Schedule A of this Agreement
and any other claims that become the subject of this Agreement pursuant to
section 14.1 hereof, together with:

 

(i)

surface rights to the individual patented mining claim on which the Gold King #7
mine portal, Mogul #1 and #2 portals exist together with any related buildings
and fixtures,

 

(ii)

any rights granted by third parties and held by the Optionor for access to, on
or over the mining claims described in Schedule A to the extent allowed by the
underlying third party agreements, and

 

(iii)

the Surface Rights Agreement entered into by the Optionor and Optionee, pursuant
to section 3.2.

 

(l)

“Royalty” or “Royalties” means the royalty of (i) 3% net smelter return royalty
on Gold King, (ii) 2.5% net profits interest on Gold King, (iii) 2% net smelter
return royalty on the Mayflower Group, and (iv) 2.5% net profits interest in the
Mayflower Group as more particularly described in Schedule B hereto and forming
a part hereof;

 

(m)

“Royalty Holder” means Recreation Properties, Ltd., 205 West 17th Street, Suite
E, Tulsa, Oklahoma 74119-4645, the holder of the Royalties;

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

(n)

“Shares” means the common stock of Optionee; and

 

(o)

“Underlying Agreements” means the Royalty agreements attached hereto as
Schedule B.

2.

REPRESENTATIONS AND WARRANTIES

2.1

Optionee represents and warrants to Optionors as follows:

 

(a)

Optionee is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has the requisite
corporate power and authority to own or lease all material property that it
purports to own or lease and to carry on its business as now being conducted.
Optionee is duly qualified as a foreign corporation, and is in good standing, in
each jurisdiction where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
to the extent that the failure to so qualify would not have a material adverse
effect on the business or financial condition of Optionee.

 

(b)

Optionee has heretofore furnished to Purchaser or its counsel a complete and
correct copy of its Articles of Incorporation, as amended, and the Bylaws, as
amended, of Optionee, as presently in effect.

 

(c)

As of May 31, 2007, the authorized capital stock of Optionee consists of
75,000,000 Shares of Common Stock of which 5,575,000 Shares are issued and
outstanding. Except for this Agreement and the foregoing and in the Optionee SEC
Documents, there are no options, warrants or other rights, agreements or
commitments that do or may obligate Optionee to issue any shares of its capital
stock. The Shares to be issued pursuant to this Agreement, upon issuance on the
terms and conditions specified herein, will be duly authorized, validly issued,
fully paid and nonassessable, and free of preemptive rights.

 

(d)

Optionee has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by Optionee and constitutes a legal, valid
and binding obligation of Optionee enforceable against the Optionee in
accordance with its terms subject to (i) laws of general application relating to
bankruptcy, insolvency and any similar law relating to creditors’ rights and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.

 

(e)

The execution and delivery of this Agreement and the consummation of the
transactions herein and therein contemplated will not conflict with or violate
any law, regulation, court order, judgment or decree applicable to Optionee or
by which its property is bound or affected, or conflict with or result in any
breach of or constitute a default (or any event which without notice or lapse of
time or both would become a default) under, or give to others any rights of
termination or cancellation of, or result in the creation of any lien or
encumbrance on any of the properties or assets of Optionee pursuant to: (a) the
Articles of Incorporation or Bylaws of Optionee or (b) any material contract,
instrument, permit, license or franchise to which Optionee is a party or by
which Optionee or its property is bound or affected. Except for applicable
requirements, if any, of the Securities Exchange Act of 1934 (the “Exchange
Act”), state securities laws (“Blue Sky Laws”) and the OTC Bulletin Board, (i)
Optionee is not required to submit any notice, report or other filing with any
governmental or regulatory authority, domestic or foreign, in connection with
the issuance of the Shares contemplated by this Agreement.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

(f)

Optionee has made available to Optionors a true and complete copy of each
statement, report, registration statement (with the prospectus in the form filed
pursuant to Rule 424(b) of the Securities Act of 1933, as amended (the
“Securities Act”)), definitive proxy statement, and other filings filed with the
SEC by Optionee since its initial filing under the Securities Act (collectively,
the “Optionee SEC Documents”). In addition, Optionee has made available to
Optionors all current exhibits to the Optionee SEC Documents filed prior to the
date hereof. All documents required to be filed as exhibits to the Optionee SEC
Documents have been so filed (and such exhibits are true, correct and complete
copies of such documents), and all contracts so filed as exhibits are in full
force and effect, except those that have expired in accordance with their terms
or those that have been terminated without default by any party thereto, and
neither Optionee nor any other party, is in material default thereunder. As of
their respective filing dates, (i) the Optionee SEC Documents complied as to
form in all material respects with the requirements of the Exchange Act and the
Securities Act, as applicable, and (ii) none of the Optionee SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed Optionee SEC Document.

 

(g)

All financial statements filed with the Optionee SEC Documents (the “Optionee
Financial Statements”) have been prepared from the books and records of Optionee
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied and maintained throughout the periods indicated
(except as may be indicated in the notes thereto) and fairly present in all
material respects the financial condition of Optionee at its respective dates
and the consolidated results of its operations and cash flows for the periods
covered thereby.

 

(h)

Optionee is in compliance in all material respects with all laws and regulations
applicable to its operations or with respect to which compliance is a condition
of engaging in the business thereof, except to the extent that failure to comply
would not have a material adverse effect on the business or financial condition
of Optionee.

 

(i)

Except as disclosed in the Optionee SEC Documents or as contemplated by this
Agreement, since February 28, 2007, there has not been:

 

(i)

any material adverse change in the business, assets, condition (financial or
otherwise), operations or prospects of Optionee;

 

(ii)

any issuance of capital stock or of rights to acquire capital stock or
securities convertible into capital stock, or any agreements relating to such
issuance, other than the issuance of Common Stock upon the exercise of stock
options under the option plans of Optionee;

 

(iii)

any redemption, repurchase or other acquisition of Common Stock of Optionee or
any declaration or payment of any dividend or other distribution in cash, stock
or property with respect to Common Stock, or any amendment to the Articles of
Incorporation or Bylaws or comparable documents of Optionee;

 

(iv)

any entry into any material commitment or transaction including, without
limitation, any borrowing, repayment of indebtedness, capital expenditure or
business combination, other than in the ordinary course of business consistent
with past practice or as contemplated by this Agreement; or

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

 

(v)

any pending or, to the knowledge of Optionee, threatened litigation or
investigation against Optionee which individually or in the aggregate might
result in any material adverse change in the business, assets, condition
(financial or otherwise), operations or prospects of Optionee.

2.2

Each of the Optionors represents and warrants to Optionee as follows:

 

(a)

Each of the Optionors has the requisite corporate power and authority to enter
into this Agreement and to perform its obligations hereunder. This Agreement has
been duly authorized, executed and delivered by each of the Optionors and
constitutes a legal, valid and binding obligation of Optionor enforceable
against each of the Optionors in accordance with its terms subject to (i) laws
of general application relating to bankruptcy, insolvency and any similar law
relating to creditors’ rights and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

(b)

San Juan is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has the requisite
corporate power and authority to own or lease all material property that it
purports to own or lease and to carry on its business as now being conducted.
San Juan is duly qualified as a foreign corporation, and is in good standing, in
each jurisdiction where the character of its properties owned or held under
lease or the nature of its activities makes such qualification necessary, except
to the extent that the failure to so qualify would not have a material adverse
effect on the business or financial condition of San Juan.

 

(c)

Neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which it is a party.

 

(d)

To the best of their knowledge and with the exception of Environmental Laws,
each of the Optionors is in compliance in all material respects with all laws
and regulations applicable to its operations or with respect to which compliance
is a condition of engaging in the business thereof, except to the extent that
failure to comply would not have a material adverse effect on the business or
financial condition of each of the Optionors.

 

(e)

The mining claims comprised in the Properties have been duly and validly staked
and recorded (except as described in Exhibit 2.2(e)), are accurately described
in Schedule A, are presently in good standing under the laws of the jurisdiction
in which they are located, and are free and clear of all liens, charges,
encumbrances, claims, rights, or interest of any person save and except (i)
permitted encumbrances including but not limited to utility rights of way,
municipal easements, and the like and (ii) the Royalties.

 

(f)

It has made all taxes, assessment, rentals, levies, or other payments relating
to the Properties required to be made to any federal, provincial, or municipal
government instrumentality.

 

(g)

The Optionors are the recorded and beneficial owners of the Properties as
described in Schedule A.

 

(h)

Optionors have the exclusive right to enter into this Agreement and all
necessary authority to dispose of up to an undivided eighty percent (80%)
interest in and to the Properties in accordance with the terms of this
Agreement.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

 

(i)

To the knowledge of the Optionors, no person, firm or corporation has any
proprietary or possessory interest in the Properties other than Optionors
[except the Royalty Holder as indicated above], and to the knowledge of the
Optionors no person is entitled to any royalty or other payment in the nature of
rent or royalty on any minerals, ores, metals or concentrates or any other such
products removed from the Properties except for the Royalties or as described in
Exhibit 2.2(i).

 

(j)

There are no actions, suits, investigations or proceedings before any court,
arbitrator, administrative agency or other tribunal or governmental authority,
whether current, pending or threatened, which directly or indirectly relate to
or affect the Properties or the interests of Optionors therein nor are Optionors
aware of any acts that would lead it to suspect that the same might be initiated
or threatened except as disclosed in Exhibit 2.2(m)..

 

(k)

There is no adverse claim or challenge against or to the ownership of or title
to the Properties, or any portion thereof, nor is there any basis therefore and
there are no outstanding agreements or options to purchase or otherwise acquire
the Properties or any portion thereof or any interest therein.

 

(l)

There are no outstanding agreements or options to purchase or otherwise acquire
the Properties or any portion thereof or any interest therein, except this
Agreement.

 

(m)

To the knowledge of the Optionors, after due enquiry, other than as disclosed in
Exhibit 2.2(m) there have been no material spills, discharges, leaks, emissions,
ejections, escapes, dumping, or other releases of any kind of any toxic or
hazardous substances in, on, or under the Properties or the surrounding
environment from the time the Optionors acquired ownership of the Properties up
to and including the Effective Date;

 

(n)

To the knowledge of the Optionors, after due enquiry, the conditions on and
relating to the Properties respecting all past and current operations are in
compliance with all applicable laws, excluding all Environmental Laws.

 

(o)

It has not received from any government authority or any other person any notice
of or communication relating to any actual or alleged Environmental Claims, and
there are no outstanding governmental actions required to be taken relating to
environmental matters respecting the Properties or any operations carried out on
the Properties, except for the correspondence attached as Exhibit 2.2(m).

 

(p)

It has not agreed to nor made any commitments for reclamation, closure or other
environmental corrective, clean-up or remediation action with Federal or State
government authorities relating directly or indirectly to the Properties.

 

(q)

Optionors will upon request, promptly make available to Optionee all information
in its possession or control relating to work done on or regarding the
Properties that could possibly be considered to be materially significant in
indicating whether the Properties might or might not have the potential for
economic mineralization.

2.3

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Properties by Optionee and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach of any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

2.4

The Optionors’ total liability to the Optionees pursuant to section 2.3 is
limited to the total consideration ( and in the case of shares, the publicly
traded value of the shares as at the date the shares were transferred to the
Optionors) paid to the Optionors pursuant to sections 3.3, 3.4, 3.5, and 3.6,
increased by the value of any additional Optionee shares owned or acquired by
the Optionors on or before July 6, 2007, said shares valued as of the date the
shares were acquired by the Optionors.

2.5

Notwithstanding sections 2.3 and 2.4, in the event the mining claims comprised
in the Property are subject to other royalties not referred to or disclosed in
this Agreement or the royalty disclosed in Exhibit 2.2(i), any costs required to
be paid pursuant to such royalties, including costs to acquire, buy out or
otherwise terminate such royalties:

 

(a)

before the Optionee exercises its option pursuant to section 6.5, will be paid
by the Optionees and deemed to be included in and form part of the Expenditures;
or

 

(b)

after the Optionee exercises its option pursuant to section 6.5, will be paid
solely by the Optionor and will not be considered to be joint venture costs.

3.

OPTION

3.1

Optionors hereby irrevocably grants to Optionee the sole and exclusive right and
option to acquire up to an undivided eighty percent (80%) right, title and
interest in and to the Properties in accordance with the terms of this
Agreement, which Option is exercisable by Optionee in stages as set out in
sections 3.3, 3.4 and 3.5 hereof.

3.2

The Optionors agree they will on or before 5:00 pm Pacific time, June 22, 2007:

 

(a)

grant all rights reasonably required by the Optionees over all of the surface
rights held by the Optionors to the Property listed in Schedule A and any access
rights to properties adjacent to the Property, for the purposes of exploring,
mining, milling, and storing minerals on or under the Property, or to construct,
operate, maintain, demolish and reclaim mine workings and related activities;
and

 

(b)

>the rights referred to in 3.2 (a) will be granted to all parties to the joint
venture agreement for the Property, for $1.00.

If the form of agreements contemplated by this section 3.2 are not mutually
satisfactory then this Option Agreement will hereby terminate and the Optionee
will be under no further obligation to the Optionors.

3.3

In order to earn an undivided forty percent (40%) interest in the Properties
(the “40% Option”), Optionee will incur Expenditures on the Properties of not
less than SIX MILLION DOLLARS ($6,000,000) on the Properties on or before the
fifth (5th) anniversary of the Effective Date. Forthwith upon Optionee
performing the requirements of Section 3.3, an undivided forty percent (40%)
interest in and to the Properties will vest in the Optionee.

3.4

In order to earn an additional undivided twenty percent (20%) interest in the
Properties for a total interest of sixty percent (60%) interest in the
Properties (the “60% Option”), Optionee will issue Shares and incur additional
Expenditures on the Properties, all on the following basis:

 

(a)

the Optionee will incur additional Expenditures of not less than FOUR MILLION
FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) on the Properties on or before the
seven and a half (7.5th) anniversary of the Effective Date; and

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

 

(b)

subject to compliance with all applicable securities laws and the execution of a
Subscription Agreement and such other documentation as is reasonably required by
the Optionee, the Optionee will issue to Optionors five million (5,000,000)
Shares (after the Optionee effects a “forward split” of 7.9 to 1 of its Common
Stock).

Forthwith upon Optionee performing the requirements of paragraphs 3.4(a) and
(b), an undivided additional twenty percent (20%) interest in and to the
Properties will vest in the Optionee.

3.5

In order to earn an additional undivided twenty percent (20%) interest in the
Properties for a total interest of eighty percent (80%) interest in the
Properties (the “80% Option”), Optionee will issue to Optionors additional
Shares and incur additional Expenditures on the Properties, all on the following
basis:

 

(a)

the Optionee will incur additional Expenditures of not less than FOUR MILLION
FIVE HUNDRED THOUSAND DOLLARS ($4,500,000) on the Properties on or before the
tenth (10th) anniversary of the Effective Date; and

 

(b)

subject to compliance with all applicable securities laws and the execution of a
Subscription Agreement and such other documentation as is reasonably required by
the Optionee, the Optionee will issue to Optionors five million (5,000,000)
Shares (after the Optionee effects a “forward split” of 7.9 to 1 of its Common
Stock).

Forthwith upon Optionee performing the requirements of paragraphs 3.5(a) and
(b), an undivided additional twenty percent (20%) interest in and to the
Properties will vest in the Optionee.

3.6

In order to keep the Option in good standing, the Optionee will make the
following payments to the Optionors, as follows:

(a)         on or before 30 days after the Effective Date, in cash

$50,000

(b)         on or before the first anniversary of the Effective Date, in cash

$100,000

(c)         on or before the second anniversary of the Effective Date, in cash

$200,000

(d)         on or before the third anniversary of the Effective Date, and
annually thereafter up to and including the tenth anniversary of the Effective
Date in gold contained in gold dore (or equivalent in cash), which payments are
only payable if the Optionee has successfully acquired the Mill and the Mill
operated during any part of the year in which the payment is due.

100 troy ounces

4.

EXPENDITURES

4.1

Optionors understand and confirm that the Expenditures in excess of the amounts
required to be spent within the periods referred to in each of paragraphs 3.3,
3.4(a) and 3.5(a), may be carried over and included in the aggregate amount of
Expenditures for the subsequent period. Optionors understand and confirm that
Expenditures may be incurred on the Properties by the Optionee or its successors
or assigns.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

4.2

Optionee will file assessment reports in a timely manner regarding all eligible
Expenditures incurred by Optionee in respect of the Properties.

4.3

As noted in Section 1.1(f), acquisition of Royalties shall be deemed an
Expenditure amount, and upon such acquisition, Optionee and/or Optionors agree
that such Royalty or Royalties, as the case may be, will be extinguished by
making an appropriate legal filing.

5.

APPOINTMENT OF OPERATOR

5.1

Optionee will be the initial operator on the Properties (the “Operator”) and
will be entitled to continue to act as Operator until Optionee may resign as the
Operator. Thereafter, Optionors will be entitled to become the Operator. If
Optionors decline to be the Operator or resign as the Operator, the parties will
appoint a new Operator.

5.2

The Operator will be entitled to a fee of ten percent (10%) of all Expenditures
made or incurred by it as Operator for management supervision and administrative
services, and such fee shall be included as an Expenditure for purposes of
meeting the Expenditure requirements set forth in Section 3 of this Agreement.

5.3

The Operator will have the sole and exclusive right and authority to manage and
carry out all Programs on the Properties and to incur the Expenditures required
for that purpose.

5.4

In carrying out its duties, the Operator will:

 

(a)

comply with the provisions of all agreements or instruments of title under which
the Properties are held, provided the Operator is informed, in writing, of such
agreements or instruments of title;

 

(b)

pay all Expenditures properly incurred promptly as and when due;

 

(c)

keep the Properties free of all liens and encumbrances (other than those, if
any, in effect on the Effective Date or the creation of which is permitted by
this Agreement) arising out of the carrying out of work on the Properties and,
in the event of any lien being filed as mentioned, proceed with diligence to
contest or discharge it;

 

(d)

prosecute claims or, where a defence is available, defend litigation arising out
of the carrying out of any work on the Properties on or after the Effective
Date, provided that any party may join in the prosecution or defence at its own
expense;

 

(e)

perform assessment work or make payment in lieu thereof and pay the rentals,
taxes, or other payments and do all other things necessary to maintain the
Properties in good standing, including without limitation staking and restaking
mining claims and applying for licenses, leases, grants, concessions, permits,
patents, and other rights to and interests in the Properties;

 

(f)

maintain accounts in accordance with principles generally accepted in the mining
industry in the United States;

 

(g)

perform its duties and obligations in a sound and workmanlike manner, in
accordance with sound mining and engineering practices, and in compliance with
all applicable federal, provincial, state, territorial, and municipal laws,
by-laws, ordinances, rules and regulations, and this Agreement;

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

 

(h)

regulate access to the Properties, subject only to the right of designates of
the parties authorized in writing to have access to the Properties at all
reasonable times at their own risk and expense for the purpose of inspecting
work being done on the Properties;

 

(i)

employ and engage employees, agents, and independent contractors that it
considers necessary or advisable to carry out its duties and obligations and, in
this connection, to delegate any of its powers and rights to perform its duties
and obligations under this Agreement;

 

(j)

permit the parties, at their own expense, to inspect, take abstracts from, or
audit any or all of the records and accounts related to the Properties and any
work done thereon during normal business hours;

 

(k)

obtain and maintain, or cause any contractor engaged under this Agreement to
obtain and maintain, adequate insurance during any period in which active work
is carried out under this Agreement;

 

(l)

arrange for and maintain workers’ compensation or equivalent coverage for all
eligible employees engaged by the Operator in accordance with local statutory
requirements; and

 

(m)

transact, undertake, and perform all transactions, contracts, employments,
purchases, operations, negotiations with third parties, and any other matters
undertaken on behalf of the parties in the Operator’s name.

5.5

The Operator may resign as Operator on at least thirty (30) days’ notice to all
parties.

5.6

Within sixty (60) days following the end of each calendar year or, at the
Operator’s sole discretion, within sixty (60) days following the completion of
any Program on the Properties, the Operator will deliver to the parties a
statement showing in reasonable detail the Expenditures incurred during the
Program and the aggregate Expenditures incurred to the end of the calendar year
or such Program, as the case may be, and the parties to this Agreement will have
thirty (30) days from the time of receipt of such statement to question the
accuracy thereof in writing, failing which such statement will be deemed to be
correct and unimpeachable thereafter.

5.7

If a statement delivered pursuant to section 5.6 is questioned by a party to
this Agreement:

 

(a)

such party will have two (2) months from the time of delivery of the statement
to have such audited;

 

(b)

the audited results will be final and determinative of the amount of
Expenditures incurred for the audited period; provided that, if such audit
discloses a deficiency in the amount of Expenditures required to be incurred to
maintain the Option in good standing, the party that is the Operator may pay to
the non-Operator party the amount of such deficiency within fifteen (15) days
following receipt of notice of such audited results, whereupon such amount will
be deemed to have been Expenditures incurred during the audited period; and

 

(c)

the costs of the audit will be borne by the party requesting the audit if the
Operator’s statement was accurate within five percent (5%) and will be borne by
the Operator if such statement was not accurate within five percent (5%).

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

6.

EXERCISE OF OPTION AND FORMATION OF JOINT VENTURE

6.1

Once the Optionee has incurred and performed the requirements as set out in
section 3.3, the Optionee will be deemed to have exercised the 40% Option and to
have earned an undivided forty percent (40%) interest in and to the Properties.

6.2

Once the Optionee has incurred and performed the requirements as set out in
section 3.4, the Optionee will be deemed to have exercised the 60% Option and to
have earned an undivided sixty percent (60%) interest in and to the Properties.

6.3

Once the Optionee has incurred and performed the requirements as set out in
section 3.5, the Optionee will be deemed to have exercised the 80% Option and to
have earned an undivided eighty percent (80%) interest in and to the Properties.

6.4

The decision to proceed with the 40% Option, the 60% Option or the 80% Option
will be made by the independent directors of the Board of Directors of the
Optionee.

6.5

In the event that the Optionee:

 

(a)

exercises the 40% Option in accordance with the terms of this Agreement and
notifies Optionors in writing that it does not intend to exercise the 60%
Option, or

 

(b)

exercises the 60% Option in accordance with the terms of this Agreement and
notifies the Optionors in writing that it does not intend to exercise the 80%
Option, or

 

(c)

exercises the 80% Option in accordance with the terms of this Agreement,

then Optionors and Optionee agree to associate on a joint venture basis for the
further exploration and development of the Properties and to contribute to all
further costs including exploration and development in accordance with their
respective interests in the Properties.

6.6

Upon an event specified in section 6.5, the parties further agree to negotiate
in good faith and enter into a joint venture agreement, which will include the
following terms.

 

(a)

A deemed initial expenditure by Optionee on the Properties representing its
percentage undivided interest in the Properties.

 

(b)

The Optionee shall continue to be the Operator.

 

(c)

A management committee (the “Management Committee”) will be formed and will be
composed as follows:

 

(i)

if Optionee has exercised is 40% Option but not its 60% Option, then Optionee
shall have the right to appoint two (2) representatives, and the Optionor shall
have the right to appoint two (2) representatives;

 

(ii)

if Optionee has exercised its 60% Option, then Optionee shall have the right to
appoint four (4) representatives, and the Optionor shall have the right to
appoint two (2) representatives; and

 

(iii)

if Optionee has exercised its 80% Option, then Optionee shall have the right to
appoint six (6) representatives and the Optionor shall have the right to appoint
two (2) representatives.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

 

(d)

The Management Committee shall make all decisions in respect of exploration,
development and mining operations on the Properties, and shall decide every
question submitted to it by a vote with each party’s representatives
collectively being entitled to cast that number of votes which is equal to its
party’s interest percentage in the joint venture. Other than as is expressly set
out herein to the contrary, the Management Committee shall make decisions by
simple majority. In the event of a tied vote, the chairman shall have a casting
vote in addition to the votes to which the chairman is entitled to cast as the
representative of a party.

 

(e)

The representatives of the Optionors shall be the chairman and secretary,
respectively, of the Management Committee meeting.

 

(f)

A standard formula for dilution of a non-contributing party’s interest. In the
event any party’s interest is reduced to five percent (5%) or less, such party
shall then be deemed to have assigned and conveyed its interest to the other
party, and shall be entitled to receive as its sole remuneration and benefit in
consideration of that assignment and conveyance, a one percent (1%) net smelter
returns royalty, under a standard definition of net smelter returns.

 

(g)

A right of first offer regarding the sale or assignment of a party’s interest in
the Property to a non-affiliate.

 

(h)

A protocol or set of procedures to avoid conflict of interest and ensure that
Todd Hennis’ role as an officer and fiduciary of the Optionee does not conflict
with his interest and participation as one of the Optionors.

 

(i)

Ores from the Gold King, Mogul and Mayflower mines will have first priority for
milling at the Mill, and such milling work and services shall be billed at
actual direct cost without markup or overhead charge of any kind.

6.7

On formation of a joint venture between the parties, Optionee will be Operator
of the Properties.

6.8

Optionors, in addition to, or in lieu of, contributing funds in accordance with
their respective interests in the Properties, may elect any one or a combination
of the following:

 

(a)

Assignment of Royalties and Income. Upon written notice to Optionee, Optionors
may require Optionee to advance and fund Optionor's share of contribution with
respect to Optionor's interests in the Properties, and as sole consideration for
such advancement funds, Optionor will assign to Optionee any and all of
Optionor's respective interest in future royalties and income received on the
Properties until such time as the funds advanced by Optionee have be reimbursed
in full, plus interest at 10% per annum on the outstanding balance of any
advanced funds.

 

(b)

Application of Rents from Building and Equipment Leasing and/or Rental. It is
envisioned that Optionee may need to use, rent, or lease various supplies,
mining related buildings or equipment from Optioners in connection with its
Expenditure activities pursuant to this Agreement. To the extent Optionee uses,
rents or leases such supplies, buildings and equipment and they are not already
located on or form part of the Properties, Optionee may elect to pay Optionor's
share of contribution with respect to Optionor's interests in the Properties by
setoff of any amounts due under such lease and/or rental arrangements.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

7.

RIGHT OF ENTRY

7.1

During the currency of this Agreement, Optionee and its respective employees,
agents and independent contractors, will have the sole and exclusive right and
option to:

 

(a)

enter upon the Properties;

 

(b)

have exclusive and quiet possession thereof;

 

(c)

do such prospecting, exploration, development or other mining work thereon and
thereunder as Optionee in its sole discretion may consider advisable;

 

(d)

bring and erect upon the Properties such facilities as Optionee may consider
advisable; and

 

(e)

remove from the Properties and dispose of, for its own account, ore or mineral
products for the purpose of bulk sampling, pilot plant or test operations.

8.

ANCILLARY AGREEMENTS

8.1

Upon execution of this Agreement, Optionee shall execute and enter into an
employment agreement with Hennis in the form attached hereto as Exhibit 8.1.

8.2

 

 

 

(a)

If the Optionee determines to proceed with the preparation and filing with the
Securities and Exchange Commission (the “SEC”) of a registration statement (the
“Registration Statement”) relating to an offering for its own account or the
account of others under the United States Securities Act of 1933, as amended
(the “1933 Act”) of any of its common shares, other than on Form S-4 or Form S-8
(each as promulgated under the 1933 Act) or its then equivalents relating to
equity securities issuable in connection with stock option or other employee
benefit plans, the Optionee shall send to the Optionors written notice of such
determination and, if within ten (10) days after receipt of such notice, the
Optionors shall so request in writing, the Optionee will cause the registration
under the 1933 Act of all unregistered common shares beneficially owned by the
Optionors (the “Registrable Securities”), provided that if at any time after
giving written notice of its intention to register any of its common shares and
prior to the effective date of the registration statement filed in connection
with such registration, the Optionee shall determine for any reason not to
register or to delay registration of such common shares, the Optionee may, at
its election, give written notice of such determination to the Optionors and,
thereupon, (i) in the case of a determination not to register, shall be relieved
of its obligation to register the Registrable Securities in connection with such
registration, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering the Registrable Securities for the same
period as the delay in registering such other common shares. The Optionee shall
include in such registration statement all or any part of the Registrable
Securities provided however that the Optionee shall not be required to register
any of the Registrable Shares that are eligible for sale pursuant to Rule 144(k)
of the 1933 Act. Notwithstanding any other provision in this Agreement, if the
Optionee receives a comment from the SEC which effectively results in the
Optionee having to reduce the number of common shares being registered on such
Registration Statement, then the Optionee may, in its sole discretion, reduce on
a pro rata basis the number of Registrable Securities to be included in such
Registration Statement.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

 

(b)

Optionee will file a registration statement, or will amend an existing
registration statement, with the SEC with respect to the Registrable Securities
if the Optionee receives a written request from the Optionor at any time up to
six years after the date of this Agreement, provided that initial request shall
be for a minimum of 500,000 Shares. The Optionee will, as soon as practicable,
use its diligent efforts to effect such registration as would permit the sale of
all or such portion of such Registrable Securities as are specified in such
request. No additional request may be made within six months of the expiration
date of effectiveness of the registration statement relating to the initial
registration request. The Optionee will not be obligated to take any action
pursuant to this sub-section (b):

 

(i)

after the Optionee has effected three such registrations pursuant to this
sub-section (b) and such registrations have been declared or ordered effective;

 

(ii)

during the period starting with the date 60 days prior to the Optionee’s good
faith estimate of the date of filing of, and ending on a date 180 days after the
effective date of, a registration for a registered public offering involving an
underwriting; provided the Optionee is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective; or

 

(iii)

with respect to Registrable Shares that are eligible for sale pursuant to Rule
144(k) of the 1933 Act.

8.3

In connection with each Registration Statement described in Section 8.2 hereof,
the Optionors will furnish to the Optionee in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Optionee may require the Optionors to
furnish to the Optionee a certified statement as to the number of shares of
common stock of the Optionee beneficially owned by the Optionors and the name of
the natural person thereof that has voting and dispositive control over the
Registrable Securities.

8.4

All fees and expenses incident to the performance of or compliance with the
filing of the Registration Statement shall be borne by the Optionee whether or
not any Registrable Securities are sold pursuant to the Registration Statement.
The fees and expenses referred to in the foregoing sentence shall include,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the OTC Bulletin Board or other exchange or quotation service on which the
common stock of the Optionee is then listed for trading, and (B) in compliance
with applicable state securities or Blue Sky Laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Optionee, (v) 1933 Act liability insurance, if the Optionee so desires such
insurance, and (vi) fees and expenses of all other persons retained by the
Optionee in connection with the filing of the Registration Statement. In
addition, the Optionee shall be responsible for all of its internal expenses
incurred in connection with the filing of the Registration Statement (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit and the
fees and expenses incurred in connection with the listing of the Registrable
Securities on any securities exchange, if applicable. In no event shall the
Optionee be responsible for any broker or similar commissions or, except to the
extent provided for hereunder, any legal fees or other costs of the Optionors.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

8.5

The Optionee shall, notwithstanding any termination of this Agreement, indemnify
and hold harmless the Optionors, and if applicable, its officers, directors,
agents and employees, and each person who controls the Optionors (within the
meaning of Section 15 of the 1933 Act or Section 20 of the United States
Securities Exchange Act of 1934 (the “1934 Act”)) and the officers, directors,
agents and employees of each such controlling person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding the Options furnished in writing to the
Optionee by the Optionors expressly for use therein, or to the extent that such
information relates to the Optionors or the Optionors’ proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by the Optionors expressly for use in the Registration Statement, or
in any amendment or supplement thereto or (ii) the use by the Optionors of an
outdated or defective Registration Statement after the Optionee has notified the
Optionors in writing that the Registration Statement is outdated or defective.

8.6

The Optionors shall indemnify and hold harmless the Optionee, its directors,
officers, agents and employees, each person who controls the Optionee (within
the meaning of Section 15 of the 1933 Act and Section 20 of the 1934 Act), and
the directors, officers, agents or employees of such controlling persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) the Optionors’
failure to comply with the prospectus delivery requirements of the 1933 Act or
(y) any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by the Optionors to the Optionee specifically for inclusion
in the Registration Statement or (ii) to the extent that such untrue statements
or omissions are based solely upon information regarding the Optionors furnished
in writing to the Optionee by the Optionors expressly for use therein, or (iii)
to the extent that such information relates to the Optionors or the Optionors’
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by the Optionors expressly for use in the
Registration Statement or in any amendment or supplement thereto or (z) the use
by the Optionors of an outdated or defective Registration Statement after the
Optionee has notified the Optionors in writing that the Registration Statement
is outdated or defective. In no event shall the liability of the Optionors
hereunder be greater in amount than the dollar amount of the net proceeds
received by the Optionors upon the sale of the Registrable Securities giving
rise to such indemnification obligation.

8.7

If a claim for indemnification hereunder is unavailable to either the Optionee
or the Optionors (in each case, an “Indemnified Party or Indemnified Parties”,
as applicable) (by reason of public policy or otherwise), then each Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such Losses, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and Indemnified Party in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this section was available to such party in accordance with its terms. The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this section were determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.

9.

TERMINATION

9.1

In the event of default in the performance of the requirements of article 3,
then, subject to the provisions of article 11 of this Agreement, the Option and
this Agreement will terminate.

9.2

Notwithstanding any other provision of this Agreement, Optionee will have the
right at any time on or before eighteen (18) months after the Effective Date to
terminate the Option and this Agreement by giving ten (10) days written notice
to the Optionors. If the Optionee gives such notice of termination, then the
Option and this Agreement will terminate, Optionee will, subject to the
provisions of section 11.1, have no further rights or interest in the Properties
and no further obligations or liabilities to Optionors (including in respect of
any cash or dore payments as contemplated in section 3.6 and any Share issuances
or Expenditures as contemplated in sections 3.3, 3.4 and 3.5 which have not been
made) and Optionors will forthwith return to the Optionee any Shares issued
under the terms of this Agreement (except for shares of common stock which may
have been acquired or issued to Mr. Hennis pursuant to his role as an employee
with the Optionee) and comply with the terms of section 11.2.

10.

COVENANTS OF OPTIONORS

10.1

During the currency of this Agreement and the Option, Optionors will:

 

(a)

do all things required under the Underlying Agreements to maintain the Royalty
in good standing and perform and fulfill all its obligations and covenants under
the Underlying Agreements;

 

(b)

not do any act or thing which would or might in any way adversely affect the
rights of Optionee hereunder to earn up to an undivided eighty percent (80%)
interest in the Properties;

 

(c)

promptly make available to Optionee and its representatives all records and
files in the possession of Optionors relating to the Properties, and permit
Optionee and its representatives at its own expense to take abstracts therefrom
and make copies thereof; and

 

(d)

promptly provide Optionee with any and all notices and correspondence from
government agencies in respect of the Properties.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

11.

OBLIGATIONS OF PARTIES AFTER TERMINATION

11.1

In the event of the termination of the Option, Optionee will:

 

(a)

leave the Properties in good standing for a minimum of six (6) months under all
applicable legislation, free and clear of all liens, charges and encumbrances
arising from this Agreement or their operations hereunder and in a safe and
orderly condition;

 

(b)

deliver to Optionors within sixty (60) days of completion of any Program on the
Properties by Optionee a comprehensive report on all work carried out by
Optionee on the Properties (limited to factual matter only) together with copies
of all maps, drill logs, assay results and other technical data compiled by
Optionee with respect to the Properties; and

 

(c)

have the right, and obligation on demand made by Optionors, to remove from the
Properties within six (6) months of the effective date of termination all
facilities erected, installed or brought upon the Properties by or at the
instance of Optionee provided that at the option of Optionors, any or all of
facilities not so removed will become the property of Optionors.

11.2

In the event of the termination of the Option, Optionors will:

 

(a)

if termination occurs at any time on or before eighteen (18) months from the
Effective Date pursuant to Section 9.2, forthwith return any Shares of the
Optionee issued or caused to be transferred to the Optionors pursuant to this
Agreement to the Optionee;

 

(b)

cause Hennis and any other directors appointed by Hennis to resign forthwith
from the Board of Directors of Optionee.

12.

TRANSFER OF TITLE

12.1

Upon Optionee earning the 40% Option, the 60% Option or the 80% Option and at
the request of Optionee, Optionors will deliver to Optionee a duly executed
transfer in registrable form transferring the applicable undivided percentage
right, title and interest in and to the Properties in favour of Optionee, which
Optionee will be entitled to register against title to the Properties.
Notwithstanding the foregoing, transfer of title, Optionee and Optionors shall
be subject to the limitations specified in Note #2 to Schedule A regarding the
ban on either party conducting mining operations separate from the joint venture
specified in Section 6.5 of this Agreement, provided that any custom milling
from the Mill will be excluded from this limitation.

13.

REGISTRATION OF AGREEMENT

13.1

Notwithstanding section 12.1 of this Agreement, Optionee or Optionors will have
the right at any time to register this Agreement or notice thereof against title
to the Properties.

14.

AREA OF MUTUAL INTEREST

14.1

An area of mutual interest located within two miles of the existing exterior
boundaries of the Properties is hereby established, (which area is hereinafter
called the “AMI”). By signing this Agreement, Optionee and Optionors hereby
covenant and agree each with the other that any property interest or mineral
rights or Properties that may be acquired by either of them after the Effective
Date located wholly or partially within the AMI excluding the Mill, will become
a part of the Properties and be subject to this Agreement if: (a) the principal
mineralization is gold,

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

silver, lead or zinc, and (b) the Optionors, acting in good faith, believe that
the property or interest has a reasonable potential for economic mineralization.
If either Optionee or Optionors acquires an interest as aforesaid, it will
notify the other in writing of the extent of the interest acquired. The notified
party will have thirty (30) days following receipt by it of the foregoing
notification to elect in writing to have the property interest or mineral rights
or Properties included within the terms of this Agreement. If the notified party
does not so elect in writing within the thirty (30) day period, the acquiring
party will be entitled to acquire the property interest or mineral rights or
Properties for its own account and such interest will not be part of the
Properties and will not be subject to the terms of this Agreement.

14.2

An area of potential interest located within 10 miles, but more than two miles,
of the existing exterior boundaries of the Properties is hereby established,
(which area is hereinafter called the “API”). By signing this Agreement,
Optionors hereby covenant and agree that any property interest excluding the
Mill or mineral rights that Optionors’ may locate or acquire after the Effective
Date located wholly or partially within the API will be offered to Optionee if
(i) the principal mineralization is gold, silver lead or zinc, and (ii) in the
good faith estimate of Optionors’, they believe that the property or interest
has a reasonable potential for economic mineralization. If Optionors locate or
acquire an interest as aforesaid, it will notify the Optionee in writing
regarding the existence and nature of property or interest. Optionee will have
thirty (30) days following receipt by it of the foregoing notification to elect
in writing to have the property interest or mineral rights included within the
terms of this Agreement. If Optionee does not so elect in writing within the
thirty (30) day period, Optionor will be entitled to acquire or keep the
property interest or mineral rights for its own account and such interest will
not be part of the Properties and will not be subject to the terms of this
Agreement.

15.

DISPOSITION OF PROPERTIES

15.1

Optionee may, at any time after exercising the Option pursuant to article 6
hereof, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Properties and this Agreement provided that, at any time,
Optionee has first obtained the consent in writing of Optionors, such consent
not to be unreasonably withheld and further provided that, at any time during
the currency of this Agreement, any purchaser, grantee or transferee of any such
interest will have first delivered to Optionors its agreement related to this
Agreement and to the Properties, containing:

 

(a)

a covenant with Optionors by such transferee to perform all the obligations of
Optionee to be performed under this Agreement in respect of the interest to be
acquired by it from Optionee, and

 

(b)

a provision subjecting any further sale, transfer or other disposition of such
interest in the Properties and this Agreement or any portion thereof to the
restrictions contained in this section 15.1.

15.2

The provisions of section 15.1 of this Agreement will not prevent Optionee from
entering into an amalgamation or corporate reorganization, which will have the
effect in law of the amalgamated or surviving company possessing all the
property, rights and interests and being subject to all the debts, liabilities
and obligations of each amalgamating or predecessor company.

16.

CONFIDENTIAL NATURE OF INFORMATION

16.1

The parties agree that all information obtained from the work carried out
hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 20 -

 

 

regulations of any regulatory authority having jurisdiction, or with the written
consent of both parties, such consent not to be unreasonably withheld.
Notwithstanding the foregoing, it is understood and agreed that a party will not
be liable to the other party for the fraudulent or negligent disclosure of
information by any of its employees, servants or agents, provided that such
party has taken reasonable steps to ensure the preservation of the confidential
nature of such information.

17.

FURTHER ASSURANCES

17.1

The parties hereto agree that they and each of them will execute all documents
and do all acts and things within their respective powers to carry out and
implement the provisions or intent of this Agreement.

18.

NOTICE

18.1

Any notice, direction or other communication required or permitted to be given
under this Agreement will be in writing and will be given by personal delivery
or by prepaid registered or certified mail or by facsimile or other form of
telecommunication, in each case addressed as follows:

 

(a)

if to Optionee:

Garpa Resources, Inc.

650 Georgia Street West #620

Vancouver, BC V6B 4N8

Attention: Gary Schellenberg

Fax: c/o 604.687.6314

 

(b)

if to Optionors:

Todd Hennis or San Juan Corp.

645 Water Street

PO Drawer I

Silver Plume, CO 80476

Fax: 303.569.0156

18.2

Any notice, direction or other communication aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the third business day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received, and if sent by facsimile or other form of telecommunication, will be
deemed to have been given or received on the next business day following the
date on which it was so sent.

18.3

Any party may at any time give to the other notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purpose of giving notice hereunder.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 21 -

 

 

19.

HEADINGS

19.1

The headings to the respective sections herein will not be deemed part of this
Agreement but will be regarded as having been used for convenience only.

20.

DEFAULT

20.1

In the event that Optionee is in default of any of its obligations hereunder,
Optionors will give notice specifying the nature of the default. If Optionee
does not take any reasonable steps to cure such default within thirty (30) days
from date of Optionee’s receipt of such notice, this Agreement will terminate
and be of no force and effect, except that Optionee will remain responsible for
any cash payment that is due to Optionors within the thirty (30) day period
following the date of such notice.

21.

PAYMENT

21.1

All references to monies hereunder will be in United States funds except where
otherwise designated. All payments to be made to any party hereunder will be
mailed or delivered to such party at its address for notice purposes as provided
herein, or for the account of such party at such bank or banks in the United
States as such party may designate from time to time by written notice. Such
bank or banks will be deemed the agent of the designating party for the purpose
of receiving, collecting and receiving such payment.

22.

ENUREMENT

22.1

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

23.

TERMS

23.1

The terms and provisions of this Agreement will be interpreted in accordance
with the laws of Colorado.

24.

FORCE MAJEURE

24.1

No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted governmental authority or
non-availability of materials, equipment, manpower or transportation (each an
“Intervening Event”).

24.2

All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event described
in section 24.1.

24.3

A party relying on the provisions of section 24.1 will take all reasonable steps
to eliminate an Intervening Event and, if possible, will perform its obligations
under this Agreement as far as practical, but nothing herein will require such
party to settle or adjust any labour dispute or to question or to test the
validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 22 -

 

 

25.

ENTIRE AGREEMENT

25.1

This Agreement constitutes the entire agreement between the parties and replaces
and supersedes all prior agreements, memoranda, correspondence, communications,
negotiations and representations, whether verbal or written, express or implied,
statutory or otherwise between the parties with respect to the subject matter
herein.

26.

OPTION ONLY

26.1

This Agreement provides for an option only and, except for the cash or other
payments set out in paragraph 3.6(a) hereof, nothing herein contained will be
construed as obligating Optionee to do any acts or make any payment hereunder
and any act or acts or payment or payments as will be made hereunder will not be
construed as obligating Optionee to do any further act or make any further
payment.

26.2

The decision to proceed with the 40% Option, the 60% Option or the 80% Option
will be made by the independent directors of the Board of Directors of the
Optionee.

27.

TIME OF ESSENCE

27.1

Time will be of the essence in this Agreement.

28.

ENFORCEMENT OF AGREEMENT

28.1

The covenants, promises, terms and conditions contained herein will be binding
upon the parties jointly and severally and may be enforced by each as against
each other inter se.

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 23 -

 

 



29.

COUNTERPARTS

29.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SAN JUAN CORP.

 

Per: /s/ Todd Hennis

 

Todd Hennis, President

 

/s/ Todd Hennis

Todd Hennis, Individually

 

GARPA RESOURCES, INC.

 

Per: /s/ Gary Schellenberg

 

Gary Schellenberg

 

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

 

Schedule A

to Option Agreement

Gold King, Mayflower and Mogul Properties

made as of the 14th day of June, 2007

between

San Juan Corp. and Todd C. Hennis, as the Optionors

and Garpa Resources, Inc., as the Optionee

GOLD KING UNIT

Mineral rights only of the following patented lode mining claims:

Name

U.S.M.S.

Alice

17371

A.P. Hill

1922

American

14704

Gold King

5689

Gold King #1

14707

Gold King #2

11640

Gold King #3

14709

Gold King Extension

19965

Gold King Extension #1

19965

Gold King Extension #2

19965

Gold King Extension #3

19965

Gold King Extension #4

19965

Gold King Extension #5

19965

Governor

17371

I.X.L.

1923

Libbie Bauder

14704

Libbie Bauder Extension

17371

Sampson

1618A

Sampson #2

1619A

Soule

14704

Standard (part)

14704

Sunshine

14704

Waterville

14704

Hoffman

5782

Portland Consolidated

13330

Lizzie Deming

2685

Paul

2387A

 

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

Any right, title or interest San Juan Corp. may have in the following unpatented
mining claims located in San Juan County, Colorado:

Name of lode mining claim

CMC Number

SJ-1

261846

SJ-2

261847

SJ-3

261848

SJ-4

261849

SJ-5

261850

SJ-6

261851

SJ-7

261852

SJ-8

261853

SJ-9

261854

SJ-10

261855

SJ-11

261856

Any right, title or easement in or to the American Tunnel that San Juan Corp.
may have.

MAYFLOWER MINE UNIT (see note #1)

70% undivided interest in the mineral rights only of the following patented
claims:

Name

U.S.M.S.

Argentine

11380

B.S.G.

20564

C.A.C.

20564

Dives Fraction

20059

Gold Bug

14393A

Gold Bug Millsite

14393B

G.H.M.

20564

Huntington

15351

J.R.W.

20564

Kuroki

17788

Mayflower

1568

Mayflower #2

16551

Mountain Quail

1157

North Star

297

Slide

1331

Terrible

272

Togo

17788

Yellow Jacket

311

 

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

MOGUL MINE UNIT

Mineral rights only of the following patented claims

Name

U.S.M.S.

Theresa Lode

15968A

Young Lode

16523

Cross Cut Lode

16523

Narrow Gauge

16523

E Pluribus Lode

520

Grand Mogul

521

Caucasus

468

Calumet

1203

M.E. Harrison (part)

469

Rob the Ranter

778

Side Dish Lode

5475

NG

466

Winchester

467

Ross

491

Mountain Eagle

770

Grivitzka

2104

Norman

2105

In addition to the mineral rights of the above mentioned patented mining claims,
a nonexclusive surface easement for mining and exploration purposes shall be
granted to the joint venture for the period of active mining and exploration.
The surface rights to the patented mining claims on which the Gold King #7
portal, Mogul #1 and #2 portals shall be transferred to the joint venture, such
claim names to be determined by actual survey in 2007 season, with reciprocal
nonexclusive easements (with provision for non-entry during active mining
operations) for recreation, surface access and other purposes shall be granted
to the current existing owner of each of the three portal sites.

Note #1: Mr. Frederic Gerber of Transgas USA, the holder of the remaining thirty
percent (30%) in the Mayflower Mine unit patented claims, has expressed
willingness to potentially enter into an agreement to exchange interests in the
entirety of the patented claims, in order for both parties to gain one hundred
percent (100%) ownership in the acreage represented by their seventy percent
(70%) and thirty percent (30%) interests respectively. It is envisioned that
such potential exchange would allow San Juan one hundred (100%) ownership in the
main Mayflower vein structure. No assurances exists however that such an
exchange can or will take place.

Note #2: Neither the earn-in interest of forty percent (40%), sixty percent
(60%) and eighty percent (80%) by the public company nor the retained interest
by San Juan shall enable or allow either party to conduct mining operations
separate of the joint venture agreement. Language reflecting the agreement to
waive certain provisions of Colorado statutes regarding the ability to
“advertise out” partial owners shall be agreed to.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

 

Schedule B

to Option Agreement

Gold King, Mayflower and Mogul Properties

made as of the 14th day of June, 2007

between

San Juan Corp. and Todd C. Hennis, as the Optionors

and Garpa Resources, Inc., as the Optionee

Royalty Agreements

See attached

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

[img1.jpg]
.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

[img2.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

[img3.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

[img4.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

[img5.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

[img6.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

[img7.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

[img8.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

[img9.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

[img10.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

[img11.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

[img12.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

[img13.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

[img14.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

[img15.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

[img16.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

[img17.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

[img18.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 20 -

 

 

[img19.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 21 -

 

 

[img20.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 22 -

 

 

[img21.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 23 -

 

 

[img22.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 24 -

 

 

[img23.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 25 -

 

 

[img24.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 26 -

 

 

[img25.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 27 -

 

 

[img26.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 28 -

 

 

[img27.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

 

Exhibit 2.2(e)

to Option Agreement

Gold King, Mayflower and Mogul Properties

made as of the 14th day of June, 2007

between

San Juan Corp. and Todd C. Hennis, as the Optionors

and Garpa Resources, Inc., as the Optionee

Due to a potential survey error disclosed after the filing of the unpatented
lode mining claims SJ-1 through SJ-11, inclusive, by the surveyor involved in
the staking of these claims, certain corrective action work to possibly include
amending the location certificates of these claims or re-staking of these claims
is to be done as early as practical in the summer season of 2007.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

 

Exhibit 2.2(i)

to Option Agreement

Gold King, Mayflower and Mogul Properties

made as of the 14th day of June, 2007

between

San Juan Corp. and Todd C. Hennis, as the Optionors

and Garpa Resources, Inc., as the Optionee

Additional royalty interest in the main Gold King unit: Title work has disclosed
the possible existence of a 2% net smelter royalty to the year 2022 believed to
be last held of record by Liberty Investment Corp.

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

 

Exhibit 2.2(m)

to Option Agreement

Gold King, Mayflower and Mogul Properties

made as of the 14th day of June, 2007

between

San Juan Corp. and Todd C. Hennis, as the Optionors

and Garpa Resources, Inc., as the Optionee

1.            A mine discharge occurs continuously at the Mogul No. 1 level
adit. Periodic, seasonal, or continual discharges occur at the Grand Mogul
location and the Mayflower Mine adit.

2.

Substantial acid mine water discharge occurs at Gold King No. 7 level adit.

3.

See attached correspondence:

 

(a)

from State of Colorado, December 16, 2005,

 

(b)

Perkins Coie, December 30, 2005,

 

(c)

Gold King Mines Corporation, July 28, 2006, (re CDPS Cert. No. COR-040133), and

 

(d)

Gold King Mines Corporation, July 28, 2006, (re CDPS Cert. No. COR-040050).

 

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

[img28.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

[img29.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

[img30.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

[img31.jpg]


 

 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

[img32.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

[img33.gif]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

[img34.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

[img35.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

[img36.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

[img37.jpg]


 

CW1241589.11

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

[img38.jpg]


 

 

CW1241589.11

 

 

 